id uilc cca_2015020215431410 third party communication none date of communication not applicable number release date from sent monday february pm to cc bcc subject stat_notice question ------- on the facts provided the assessment statute expired days after execution of the waiver revrul_66_17 is on point the ruling addressed whether a form_870 waiver of the restrictions on assessment and collection of a deficiency pursuant to sec_6213 of the internal_revenue_code of terminated the 90-day suspension of the period of limitations on assessment and collection provided by sec_6213 and sec_6503 of the code and started the 60-day suspension_period provided by sec_6503 of the code the ruling found that a valid waiver filed within the 90-day period of suspension provided by sec_6213 and sec_6503 has the effect of terminating the running of such 90-day period and starting the running of the 60-day period provided by sec_6503 on the date the waiver is filed the ruling noted that on the facts before it weeks remained on the normal period of limitation at the time the statutory_notice_of_deficiency was mailed and thus added this 2-week period to the 60-day period to determine the expiration date for the assessment statute here the facts and code are substantially the same as under revrul_66_17 the relevant provisions of current sec_6213 and sec_6503 are substantially the same as their predecessor provisions and the form_5564 notice_of_deficiency - waiver at issue constitutes a valid waiver pursuant to sec_6213 of the restrictions on assessment and collection the waiver terminated the running of the 90-day period of suspension provided by sec_6213 and sec_6503 and started the running of the 60-day period provided by sec_6503 in this case days remained on the assessment statute on the date the statutory_notice_of_deficiency was issued and so this 4-day period is added to the 60-day period provided by sec_6503 the assessment statute expired days after execution of the waiver if you have any questions etc please let me know best ------
